DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Supplemental Notice of Allowance to address a Title change in the application as the Title was changed without proper notice to Applicant and they have requested it be amended back to the original Title.  The Title change was a result of an election and to align the Title to correspond to the allowed claims.  However, the Examiner will make the correction as requested in an Examiner’s amendment recited below.

The amendment filed 12/20/21 has been considered and entered.  Claims 1-3 and 10-13 have been canceled.  Claims 4-9 remain in the application.  

In light of the amendment, the 35 USC 103 rejections have been withdrawn.  

Applicant noted that the box indicating an objection to the specification was checked, however, no rejection was detailed in the Office Action.  
The Examiner acknowledges this fact and the checked box was a typographical error and is being withdrawn herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tracy Luke on 2/28/21.

The application has been amended as follows: 

In the Title, the phrase -- ,LIQUID AGENT APPLICATION MACHINE, AND LIQUID GASKET -- has been inserted after the term  “METHOD”.

Allowable Subject Matter
Claims 4-9 are allowed 

Reasons for Allowance
The following is a statement of reasons for the allowance: 
The prior art while teaching coating stacked layers of gasket material fails to teach gradually increasing the amount per area of a first coating and gradually decreasing an amount per area of a third application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715